892 F.2d 1050
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Francisco R. GONGORA, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 89-3378.
United States Court of Appeals, Federal Circuit.
Dec. 18, 1989.

Before BISSELL, ARCHER and MAYER, Circuit Judges.
PER CURIAM.

DECISION

1
The final decision of the Merit Systems Protection Board (Board), Docket No. SE08318910245, affirming the Office of Personnel Management's denial of Francisco R. Gongora's annuity claim, is affirmed.

OPINION

2
Contrary to Gongora's assertions, we could not overturn the Board's decision even if we concluded that the preponderance of evidence tips the scale in his direction.   For us to reverse, Gongora must establish that the Board's decision is arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law, or obtained without procedures required by law, rule, or regulation having been followed, or unsupported by substantial evidence.  5 U.S.C. § 7703(c) (1988);   Cheeseman v. Office of Personnel Management, 791 F.2d 138, 140 (Fed.Cir.1986), cert. denied, 479 U.S. 1037 (1987).


3
The Administrative Judge's finding that Gongora failed to present evidence establishing that any of his 17 years with the Department of the Navy were creditable towards a civil service retirement annuity is supported by substantial evidence.   None of Gongora's Standard Form 50s indicate that he was covered by the Civil Service Retirement Act.   Accordingly, Gongora's claim for an annuity was properly denied for failure to meet the minimum five-year requirement.   See 5 U.S.C. § 8333(a) (1988).